United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1505
Issued: June 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 12, 2020 appellant, through counsel, filed a timely appeal from a May 20, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the May 20, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than three percent permanent impairment of the
right lower extremity for which she previously received schedule award compensation.
FACTUAL HISTORY
On February 10, 2018 appellant, then a 28-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging on that date she slipped on ice as she descended stairs injuring her
right hip and lower right back while in the performance of duty.
On May 9, 2018 appellant underwent a magnetic resonance imaging (MRI) arthrogram
scan of the right hip which demonstrated hypertrophy as well as a complex multidirectional tear
involving the right superolateral labrum and extending anteriorly. She underwent right hip
arthroscopy with labral repair on July 23, 2018.
On February 25, 2019 OWCP accepted appellant’s claim for complex tear of the right hip
labrum.
On March 20, 2019 appellant filed a claim for a schedule award (Form CA-7). In a
March 22, 2019 development letter, OWCP advised appellant of the deficiencies of her schedule
award claim. It requested additional medical evidence and afforded her 30 days for a response.
Appellant again requested a schedule award on March 26, 2019.
In a May 8, 2019 report, Dr. Neil Allen, a Board-certified internist, examined appellant for
permanent impairment. He noted her history of injury and reviewed her MRI scan. Dr. Allen
applied the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides)4 to his findings on physical examination. He utilized
the range of motion (ROM) method to calculate right hip impairment. Dr. Allen listed appellant’s
right hip ROM as: flexion of 98, 96, and 96 degrees; extension of +5, +8, and +12 degrees; external
rotation of 18, 19, and 17 degrees; internal rotation of 21, 18, and 12 degrees; abduction of 25, 26,
and 18 degrees; and adduction of 18, 16 and 15 degrees. He applied Table 16-24, page 549 of the
A.M.A., Guides and calculated that 98 degrees of flexion was 5 percent permanent impairment
and that 19 degrees of external rotation was 10 percent permanent impairment. Dr. Allen
determined that the remaining ROMs were not ratable impairments. He found that appellant had
15 percent right lower extremity impairment based on ROM. Dr. Allen further noted that, using
the diagnosis-based impairment (DBI) estimates, resulted in three percent permanent impairment
for acetabular labral tear.5 He noted that 15 percent loss of ROM was consistent with grade
3

5 U.S.C. § 8101 et seq.

4

A.M.A., Guides, 6th ed. (2009).

5

Id. at 513, Table 16-4.

2

modifier physical examination (GMPE) of 2 in accordance with Table 16-25, page 550 and Table
16-7, page 517. Dr. Allen found that appellant’s grade modifier functional history (GMFH) was
1 in accordance with Table 16-6, page 516. He concluded that appellant had 15 percent permanent
impairment of the right lower extremity.
On September 24, 2019 OWCP referred the record and a statement of accepted facts
(SOAF) to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, serving as district medical
adviser (DMA), for review and rating of appellant’s permanent impairment of the right lower
extremity in accordance with the sixth edition of the A.M.A., Guides.
In an October 8, 2019 report, the DMA noted his review of Dr. Allen’s report and the
SOAF. He found that, in accordance with Table 16-4, page 513, appellant had three percent
permanent impairment of the right lower extremity due to acetabular labral tear treated with repair,
a class 1, grade E impairment. Referencing section 16.7, page 543, of the A.M.A., Guides, the
DMA explained that the A.M.A., Guides allow for the ROM method to be used as a stand-alone
rating when there were no DBI sections that were applicable or in rare cases when a severe injury
results in passive ROM loss qualifying for class 3 or 4 impairment or for amputation ratings. He
explained that, because the A.M.A., Guides did contain an appropriate DBI for appellant’s
diagnosed condition, it did not meet any of the criteria of section 16.7, page 543, of the A.M.A.,
Guides to allow for impairment to be calculated under the ROM method. The DMA determined
that the date of MMI was May 8, 2019 when appellant was examined by Dr. Allen.
By decision dated December 12, 2019, OWCP granted appellant a schedule award for three
percent permanent impairment of the right lower extremity. On December 17, 2019 appellant,
through counsel, requested an oral hearing before a representative of OWCP’s Branch of Hearings
and Review.
By decision dated May 20, 2020, OWCP’s hearing representative found that the DMA was
entitled to the weight of the medical evidence and established that appellant had no more than three
percent permanent impairment of the right lower extremity as a result of the accepted employment
injury.
LEGAL PRECEDENT
The schedule award provisions of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. OWCP
evaluates the degree of permanent impairment according to the standards set forth in the specified

6

Supra note 1.

7

20 C.F.R. § 10.404.

3

edition of the A.M.A., Guides, published in 2009.8 The Board has approved the use by OWCP of
the A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the
body for schedule award purposes.9
In determining permanent impairment of the lower extremities under the sixth edition of
the A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the
lower extremity to be rated. With respect to the hip, the relevant portion of the leg for the present
case, reference is made to Table 16-4 (Hip Regional Grid) beginning on page 512.10 After the
CDX is determined from the Hip Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Under Chapter 2.3, the
evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.12
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician (known as a referee physician or impartial medical
specialist) who shall make an examination.13 This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.14 When there exists opposing reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.15
ANALYSIS
The Board finds that this case is not in posture for decision.

8

For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10

A.M.A., Guides 512-15 (6th ed. 2009).

11

Id. at 515-22.

12

Id. at 23-28.

13

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009); M.S., 58 ECAB 328 (2007).
14

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

15

See Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

OWCP accepted appellant’s claim for complex tear of the right hip labrum as causally
related to her federal employment. On March 20 and 26, 2019 appellant filed a schedule award
claim due to her accepted condition.
In support of her schedule award, appellant submitted a report from her physician,
Dr. Allen, dated May 8, 2019 utilizing the ROM method to calculate a right hip impairment.
Utilizing Table 16-24, page 549 of the A.M.A., Guides, he calculated that 98 degrees of flexion
was 5 percent permanent impairment and that 19 degrees of external rotation was 10 percent
permanent impairment. Dr. Allen found that appellant had 15 percent right lower extremity
impairment based on loss of ROM. He further noted that, using the diagnosis-based impairment
(DBI) estimates, resulted in three percent permanent impairment for acetabular labral tear.16
Dr. Allen ultimately concluded that appellant had 15 percent permanent impairment of the right
lower extremity.
In a report dated October 8, 2019, the DMA found that, in accordance with Table 16-4,
page 513, appellant had three percent permanent impairment of the right lower extremity due to
acetabular labral tear treated with repair, a class 1, grade e impairment. He opined that, because
the A.M.A., Guides did contain an appropriate DBI for appellant’s diagnosed condition, it did not
meet any of the criteria of section 16.7, page 543, of the A.M.A., Guides to allow for impairment
to be calculated under the ROM method the appellant was, therefore, not entitled to a schedule
award based on ROM impairments.
Appellant’s attending physician, Dr. Allen, and Dr. Harris, an OWCP DMA, disagree
regarding the extent of appellant’s permanent impairment of the right lower extremity due to
appellant’s accepted work-related condition. Dr. Allen opined that the nature of appellant’s right
lower extremity impairment allowed rating under the sixth edition of the A.M.A., Guides utilizing
the ROM method as the DBI method did not allow a rating for appellant’s full functional loss,
while the DMA opined that appellant’s permanent impairment was not an exceptional
circumstance which allowed rating under the ROM method, pursuant to the guidelines provided
in section 16-7, page 543 of the A.M.A., Guides.17
The Board finds that a conflict in medical opinion exists between the opinions of Dr. Allen,
on behalf of appellant, and Dr. Harris, OWCP’s physician, regarding the degree of permanent
impairment that appellant sustained for her accepted right hip condition.18 While both physicians
utilized the A.M.A., Guides, they differed on whether the ROM or DBI method should be utilized
to assess her permanent impairment. As noted above, if there is a disagreement between an
employee’s physician and OWCP’s physician, OWCP shall appoint a third physician, known as a
referee physician or impartial medical specialist, who shall make an examination.19 Because the
16

A.M.A., Guides 513, Table 16-4.

17

See S.A., Docket No. 20-0890 (issued January 27, 2010) (in which the Board found that OWCP had properly
determined a conflict of medical evidence when the DMA and attending physicians disagreed as to whether the DBI
or ROM methods should be applied to a lower extremity impairment rating).
18

C.B., Docket No. 20-0258 (issued November 2, 2020).

19

5 U.S.C. § 8123(a); see R.S. and S.T., supra note 13.

5

reports of Dr. Allen and Dr. Harris are virtually of equal weight, she must be referred to an
impartial medical examiner to resolve the existing conflict in the medical opinion evidence
regarding the extent of the permanent impairment of her right lower extremity.20
On remand OWCP shall refer appellant, along with the case record and SOAF, to a
specialist in the appropriate field of medicine for an impartial medical evaluation and report which
includes a rationalized opinion as to the extent of her right lower extremity permanent impairment.
Following this and such further development as deemed necessary, OWCP shall issue a de novo
decision regarding appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

M.M., Docket No. 18-0235 (issued September 10, 2019); L.W., Docket No. 19-1208 (issued July 19, 2019).

6

